 


109 HR 3900 IH: Justice for Peace Officers Act
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3900 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Dreier (for himself, Mr. Schiff, Mr. Herger, Mr. Wilson of South Carolina, Mr. Ruppersberger, Mr. Terry, Mr. Gary G. Miller of California, Mrs. Bono, Mr. McCaul of Texas, Mr. Issa, and Mr. McKeon) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 18, United States Code, to increase the penalty on persons who are convicted of killing peace officers and who flee the country, and to express the sense of Congress that the Secretary of State should renegotiate the extradition treaty with Mexico. 
 
 
1.Short titleThis Act may be cited as the Justice for Peace Officers Act.  
2.FindingsThe Congress finds the following: 
(1)Thousands of fugitives have fled to Mexico to escape prosecution in the United States, including individuals accused of murdering peace officers. 
(2)The United States should use all reasonable tools available to encourage foreign countries to change their extradition policies so that the possibility of capital punishment or life imprisonment will not interfere with the timely extradition of fugitives of the United States. 
(3)Under Federal law, it is a crime to kill a Federal peace officer or State or local officers engaged in a Federal investigation. 
(4)Murdering a State or local peace officer and fleeing the country to avoid prosecution should also be a Federal crime with the same penalties as the murder of a Federal officer. 
(5)State and local prosecutors are the best equipped prosecutors to prosecute crimes against local and State peace officers. 
(6)Cases involving the murder of local and State peace officers and subsequent flight to avoid prosecution in the United States implicate Federal interests, and by providing Federal jurisdiction in such cases the Federal Government will be able to provide additional investigatory and prosecutorial resources. 
3.Establishment of Federal crime for killing peace officers and traveling in foreign commerce 
(a)Federal Crime Relating to Peace OfficersSection 1121 of title 18, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c) 
(1)Whoever murders a peace officer engaged in, or on account of the performance of, the official duties of such officer, and moves or travels in foreign commerce with intent to avoid prosecution or confinement after conviction of that crime— 
(A)in the case of murder in the first degree, shall be punished by death or by imprisonment for life (in accordance with section 1111(b)); and 
(B)in the case of murder in the second degree, shall be imprisoned for not less than 30 years (notwithstanding section 1111(a)) or for life.  
(2)Whoever, under section 3, is an accessory after the fact with respect to a violation of paragraph (1) shall be imprisoned for not less than 15 years. 
(3)Notwithstanding any other provision of law, a term of imprisonment imposed under this subsection shall be consecutive to any other sentence of imprisonment imposed by a Federal or State court or by a court of a foreign state. 
(4)Violations of this section may be prosecuted only after formal approval in writing, upon consultation with the appropriate State or local prosecutor, by the Attorney General, the Deputy Attorney General, the Associate Attorney General, or an Assistant Attorney General of the United States, which function of approving prosecutions may not be delegated. 
(5)As used in this subsection, the term peace officer means any officer of the United States, a State, or a political subdivision of a State who is empowered by law to conduct investigations of or to make arrests for offenses against the United States, the State, or the political subdivision. . 
(b)Clerical amendments 
(1)The heading for section 1121 of title 18, United States Code, is amended to read as follows: 
 
1121.Killing persons aiding Federal investigations, killing State correctional officers, and killing peace officers. 
(2)The item relating to section 1121 in the table of sections for chapter 51 of such title is amended to read as follows: 
 
 
1121. Killing persons aiding Federal investigations, killing State correctional officers, and killing peace officers. 
(c)Rule of constructionNone of the amendments made by this section shall be construed as altering, limiting, or otherwise affecting— 
(1)the jurisdiction of a State over the investigation or prosecution of a State crime that is based on the same facts or elements of a crime described in section 1121(c) of title 18, United States Code, as amended by this section; and 
(2)any role a State may have in negotiations related to the extradition of a criminal suspect involved in such crime. 
4.Renegotiation of the Extradition Treaty between the United States and the United Mexican States Not later than 60 days after the date of the enactment of this Act, the Secretary of State shall notify the Government of Mexico of the desire of the United States to enter into formal discussions with respect to the Extradition Treaty between the United States of America and the United Mexican States, signed in Mexico City on May 4, 1978 (31 UST 5059), and to available actions that the Government of Mexico may take to persuade the Mexican Supreme Court to reconsider its October 2001 ruling, so that the possibility of a sentence of life imprisonment will not have an effect on the timely extradition of a criminal suspect from Mexico to the United States. 
 
